 



Exhibit 10.43

SECOND AMENDMENT TO CREDIT AGREEMENT

     This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and
entered into as of this 7th day of April, 2005, by and among FOREST CITY RENTAL
PROPERTIES CORPORATION, an Ohio corporation (the “Borrower”), KEYBANK NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), NATIONAL CITY
BANK, as Syndication Agent (the “Syndication Agent” and, together with the
Administrative Agent, the “Agents”) and the banks party to the Credit Agreement
(as hereinafter defined) as of the date hereof (collectively, the “Banks” and
individually a “Bank”). Capitalized terms not otherwise defined herein shall
have the respective meanings attributed to them in the Credit Agreement, as
hereinafter defined.

W  I  T  N  E  S  S  E  T  H  :

     WHEREAS, the Borrower, the Banks and the Agents have previously entered
into a certain Credit Agreement dated as of March 22, 2004, as amended by that
certain First Amendment to Credit Agreement dated as of January 19, 2005, among
the Borrower, the Banks and the Agents (as so amended, the “Credit Agreement”);
and

     WHEREAS, in connection with the Credit Agreement, Forest City Enterprises,
Inc. (the “Parent”) made and entered into a certain Guaranty of Payment of Debt
in favor of the Agents and the Banks, dated as of March 22, 2004, as amended by
that certain First Amendment to Guaranty of Payment of Debt dated as of
January 19, 2005 and that certain Second Amendment to Guaranty of Payment of
Debt dated as of the date hereof (as so amended, the “Guaranty”); and

     WHEREAS, the Borrower, the Banks and the Agents desire to make certain
amendments to the Credit Agreement to, among other things, extend the
Termination Date, increase the Total Revolving Loan Commitments and provide for
a swing line facility, subject to the terms and conditions contained herein; and

     WHEREAS, the Banks and the Agents are willing to amend the Credit Agreement
on the respective terms and conditions set forth herein and such terms and
conditions are agreeable to the Borrower and to the Parent.

     NOW, THEREFORE, it is mutually agreed as follows:

     1. AMENDMENT TO ARTICLE I OF THE CREDIT AGREEMENT. Article I of the Credit
Agreement shall be amended as follows:

          (a) Amendment of Definition of “Commitment”. The definition of
“Commitment” contained in Article I of the Credit Agreement shall be amended by
deleting it in its entirety and replacing it with the following:

          “Commitment” shall mean the obligation of each Bank, during the
applicable Commitment Period, to make Revolving Loans and to participate in
Swing Loans, in an aggregate amount not to exceed the amount set forth opposite
such Bank’s name under the column headed “Maximum Amount” on Exhibit A attached
hereto (as such Exhibit A may be amended or otherwise modified from

 



--------------------------------------------------------------------------------



 



time to time pursuant to Section 5.07(a) or Section 13.08 hereof), or such
lesser amount as shall be determined pursuant to Section 5.07(b) hereof.

          (b) Amendment of Definition of “Commitment Increase Period”. The
definition of “Commitment Increase Period” contained in Article I of the Credit
Agreement shall be amended by deleting it in its entirety and replacing it with
the following:

          “Commitment Increase Period” shall mean the period from the Second
Amendment Closing Date to the second anniversary of the Second Amendment Closing
Date, or such later date as shall be agreed to in writing by the Agent.

          (c) Amendment of Definition of “Commitment Period”. The definition of
Commitment Period contained in Article I of the Credit Agreement shall be
amended by deleting it in its entirety and replacing it with the following:

          “Commitment Period” shall mean (a) with respect to the Banks other
than the Additional Banks, and with respect to the Closing Date Commitment
Amount, the period from the Closing Date until the Termination Date and (b) with
respect to each Additional Bank and each Bank with an Additional Commitment, if
any, the period from the Additional Bank Assumption Effective Date applicable to
such Additional Bank or such Bank with an Additional Commitment until the
Termination Date.

          (d) Amendment of Definition of “Loans”. The definition of “Loan”
contained in Article I of the Credit Agreement shall be amended by deleting it
in its entirety and replacing it with the following:

          “Loan” means a Revolving Loan or a Swing Loan.

          (e) Amendment of Definition of “Note” and “Notes”. The definitions of
“Note” and “Notes” contained in Article I of the Credit Agreement shall be
amended by deleting them in their entirety and replacing them with the
following:

          “Note” or “Notes” shall mean (a) a note or notes substantially in the
form of Exhibit D attached hereto, executed and delivered by the Borrower
pursuant to Section 2.05, 5.07 or 13.08 hereof, as applicable, and as each such
Note may be, from time to time, amended, restated or otherwise modified and all
replacements therefor, or (b) a Swing Line Note.

          (f) Amendment of Definition of “Required Banks”. The definition of
Required Banks contained in Article I of the Credit Agreement shall be amended
by deleting it in its entirety and replacing it with the following:

          “Required Banks” means, at any time, Banks having at least 66.67% of
the Total Revolving Loan Commitments or, if the Total Revolving Loan Commitments
shall have been terminated, Banks holding at least 66.67% of the aggregate
unpaid principal amount outstanding under the Notes (other than the Swing Line
Notes).

          (g) Amendment of Definition of “Termination Date”. The definition of
“Termination Date” contained in Article I of the Credit Agreement shall be
amended by deleting

 



--------------------------------------------------------------------------------



 



the date of “March 22, 2007” contained therein and replacing it with the date
“March 31, 2008”, but leaving it the same in all other respects.

          (h) Addition of Definition of “Mandatory Request”. Article I of the
Credit Agreement shall be amended by adding, in its appropriate alphabetical
place, the following definition for “Mandatory Request”:

          “Mandatory Request” shall have the meaning set forth in
Section 2.07(b) hereof.

          (i) Addition of Definition of “Maximum Swing Line Amount”. Article I
of the Credit Agreement shall be amended by adding, in its appropriate
alphabetical place, the following definition for “Maximum Swing Line Amount”:

          “Maximum Swing Line Amount” shall mean Forty Million Dollars
($40,000,000).

          (j) Addition of Definition of “Revolving Credit Exposure”. Article I
of the Credit Agreement shall be amended by adding, in its appropriate
alphabetical place, the following definition for “Revolving Credit Exposure”:

          “Revolving Credit Exposure” shall mean, at any time, the sum of
(a) the aggregate principal amount of all Revolving Loans outstanding, (b) the
Swing Line Exposure and (c) the LC Obligations outstanding.

          (k) Addition of Definition of “Second Amendment Closing Date”.
Article I of the Credit Agreement shall be amended by adding, in its appropriate
alphabetical place, the following definition for “Second Amendment Closing
Date”:

          “Second Amendment Closing Date” shall mean the date upon which all of
the conditions to the effectiveness of the Second Amendment to Credit Agreement
have been satisfied by the Borrower or waived in writing by the Agents.

          (l) Addition of Definition of “Second Amendment to Credit Agreement”.
Article I of the Credit Agreement shall be amended by adding, in its appropriate
alphabetical place, the following definition for “Second Amendment to Credit
Agreement”:

          “Second Amendment to Credit Agreement” shall mean the Second Amendment
to Credit Agreement, dated as of April 7, 2005, among the Borrower, the Banks
party to the Agreement as of the date thereof and the Agents.

          (m) Addition of Definition of “Swing Line”. Article I of the Credit
Agreement shall be amended by adding in its appropriate alphabetical place, the
following definition for “Swing Line”:

          “Swing Line” shall mean the credit facility established by the Swing
Line Lenders for the Borrower in accordance with Section 2.07 hereof.

 



--------------------------------------------------------------------------------



 



          (n) Addition of Definition of “Swing Line Commitment”. Article I of
the Credit Agreement shall be amended by adding, in its appropriate alphabetical
place, the following definition for “Swing Line Commitment”:

          “Swing Line Commitment” shall mean the commitment of each Swing Line
Lender to make Swing Loans to the Borrower, on an equal basis, up to the Maximum
Swing Line Amount.

          (o) Addition of Definition of “Swing Line Exposure”. Article I of the
Credit Agreement shall be amended by adding, in its appropriate alphabetical
place, the following definition for “Swing Line Exposure”:

          “Swing Line Exposure” shall mean, at any time, the aggregate principal
amount of all Swing Loans outstanding.

          (p) Addition of Definition of “Swing Line Lenders”. Article I of the
Credit Agreement shall be amended by adding, in its appropriate alphabetical
place, the following definition for “Swing Line Lenders”:

          “Swing Line Lenders” shall mean KeyBank National Association and
National City Bank, as the holders of the Swing Line Commitment.

          (q) Addition of Definition of “Swing Line Note”. Article I of the
Credit Agreement shall be amended by adding, in its appropriate alphabetical
place, the following definition for “Swing Line Note”:

          “Swing Line Note” shall mean a note or notes substantially in the form
of Exhibit D-1 attached hereto, executed and delivered by the Borrower pursuant
to Section 2.07(d) hereof, and as such Swing Line Note may be, from time to
time, amended, restated or otherwise modified and replacements therefor

          (r) Addition of Definition of “Swing Loan”. Article I of the Credit
Agreement shall be amended by adding, in its appropriate alphabetical place, the
following definition for “Swing Loan”:

          “Swing Loan” shall mean a loan granted to the Borrower by the Swing
Line Lenders under the Swing Line.

          (s) Addition of Definition of “Swing Loan Maturity Date”. Article I of
the Credit Agreement shall be amended by adding, in its appropriate alphabetical
place, the following definition for “Swing Loan Maturity Date”:

          “Swing Loan Maturity Date” shall mean, with respect to any Swing Loan,
the earlier of (a) three (3) Cleveland Banking Days after the date such Swing
Loan is made or (b) the Termination Date.

 



--------------------------------------------------------------------------------



 



     2. AMENDMENT TO ARTICLE II OF THE CREDIT AGREEMENT. Article II of the
Credit Agreement shall be amended as follows:

          (a) Amendment to Section 2.01. Section 2.01 of the Credit Agreement
shall be amended by deleting it in its entirety and replacing it with the
following:

          SECTION 2.01. AMOUNT OF THE REVOLVING LOAN FACILITY. The aggregate
outstanding principal amount of the Revolving Loans plus the LC Obligations
outstanding from time to time plus the Swing Line Exposure shall not exceed the
Total Revolving Loan Commitments in effect at the time. No Bank shall be
obligated to make any Revolving Loans or issue any letter of credit if, after
giving effect to such Revolving Loan or LC Obligations, (a) such Bank’s Pro rata
share of all Revolving Loans, Swing Loans and LC Obligations then outstanding
would exceed such Bank’s Commitment or (b) the aggregate amount of all Revolving
Loans, Swing Loans and LC Obligations then outstanding plus the Permitted
Non-Affiliate Loan Reserve would exceed the Total Revolving Loan Commitments in
effect at the time.

          (b) Amendment to Section 2.03(a). Section 2.03(a) of the Credit
Agreement shall be amended by adding the phrase “and outstanding Swing Loans (if
a participant in Swing Loans pursuant to Section 2.07(c) hereof)” after the term
“LC Obligations” in the second sentence thereof, but leaving it the same in all
other respects.

          (c) Amendment to Section 2.06. Section 2.06 of the Credit Agreement
shall be amended by adding the phrase “evidencing the Revolving Loans” after the
word “Notes”, but leaving it the same in all other respects.

          (d) Addition of New Section 2.07. Article II of the Credit Agreement
shall be amended by adding a new Section 2.07 as follows:

          SECTION 2.07. SWING LOANS. (a) Subject to and upon the terms and
conditions of this Agreement, during the Commitment Period, each Swing Line
Lender agrees to make a Swing Loan or Swing Loans to the Borrower in an amount
equal to one-half (1/2) of the amount or amounts as the Borrower may from time
to time request; provided, that the Borrower shall not request any Swing Loan
if, after giving effect thereto (i) the aggregate outstanding principal amount
of all Revolving Loans plus the Swing Line Exposure plus the LC Obligations then
outstanding plus the Permitted Non-Affiliate Loan Reserve would exceed the Total
Revolving Loan Commitments then in effect or (ii) the Swing Line Exposure would
exceed the Maximum Swing Line Amount. Each Swing Loan shall bear interest at a
per annum rate equal to the Federal Funds Effective Rate plus 195 basis points
(for each day elapsed) and shall be due and payable on the Swing Loan Maturity
Date applicable thereto. The Borrower shall not request that more than one
(1) Swing Loan to each Swing Line Lender be outstanding at any time.

          (b) On any Cleveland Banking Day, the Swing Line Lenders may, in their
sole discretion, give notice to the Banks and the Borrower that one or more of
their outstanding Swing Loans shall be refinanced as a Revolving Loan; provided,
that (i) each such notice shall be deemed to have been

 



--------------------------------------------------------------------------------



 



automatically given upon the occurrence of an Event of Default under Section
10.06 or 10.07 hereof or upon the exercise of any of the remedies provided in
Section 11.01(b) or 11.02(b) hereof and (ii) no Swing Line Lender shall make
such request without the other Swing Line Lender joining in such request. Such
Revolving Loan initially shall bear interest based on the Base Rate Option. On
the Cleveland Banking Day immediately following the date such notice has been
given (or deemed given), the Borrower shall be deemed to have requested (the
“Mandatory Request”) a Revolving Loan in the aggregate principal amount of the
Swing Loans of each Swing Line Lender in accordance with Section 5.01 hereof
(other than the requirement set forth in Section 5.01(a)(i)). Each Bank agrees
to make a Revolving Loan in an amount equal to its Pro rata share of such
Revolving Loan on the date of the Mandatory Request, subject to no conditions
precedent whatsoever. Each Bank acknowledges and irrevocably agrees that such
Bank’s obligation to make a Revolving Loan when required by this Section 2.07(b)
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, the occurrence and continuance of a
Possible Default or Event of Default or whether or not the agreements and
conditions of Article V are then satisfied and that its payment to the Agent,
for the respective accounts of the Swing Line Lenders, of the proceeds of such
Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not such Bank’s
Commitment shall have been reduced or terminated. The Borrower irrevocably
authorizes and instructs the Agent to apply the proceeds of any borrowing
pursuant to this Section 2.07(b) to repay in full such Swing Loans.

          (c) If, for any reason, the Agent is unable to or, in the opinion of
the Agent, it is impracticable to, convert any Swing Loan to a Revolving Loan
pursuant to the preceding Section 2.07(b), then on any day that a Swing Loan is
outstanding (whether before or after the maturity thereof), the Agent shall have
the right to request that each Bank purchase a participation in such Swing Loan,
and the Agent shall promptly notify each Bank thereof (by facsimile or
telephone, confirmed in writing). Upon such notice, but without further action
being necessary or required, each Swing Line Lender hereby agrees to grant to
each Bank and each Bank hereby agrees to acquire from each Swing Line Lender, an
individual participation interest in each Swing Loan in an amount equal to such
Bank’s Pro rata share of the principal amount of such Swing Loan. In
consideration and in furtherance of the foregoing, each Bank hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Agent, for the benefit of each Swing Line Lender, such Bank’s Pro rata share
of such Swing Loan. Each Bank acknowledges and agrees that its obligation to
acquire participations in Swing Loans pursuant to this Section 2.07(c) is
absolute and unconditional, and shall not be affected by any circumstance
whatsoever, including without limitation, the occurrence and continuance of a
Possible Default or Event of Default or whether or not the agreements and
conditions of Article V are then satisfied and that each such payment shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not such Bank’s Commitment shall have been
reduced or terminated. Each Bank shall comply with its obligation under this
Section 2.07(c) by wire

 



--------------------------------------------------------------------------------



 



transfer of immediately available funds, in the same manner as provided in
Section 5.02 hereof with respect to Revolving Loans to be made by such Bank.

          (d) On the Second Amendment Closing Date, the Borrower shall execute
and deliver to each Swing Line Lender, a Swing Line Note with all blanks
appropriately completed in conformity herewith. The Swing Line Note issued to
each Swing Line Lender shall (i) be executed by the Borrower, (ii) be payable to
the order of such Swing Line Lender and dated as of the Second Amendment Closing
Date, (iii) be in a stated principal amount equal to the Swing Line Commitment
of such Swing Line Lender and payable in the principal amount of the Swing Loans
evidenced thereby and (iv) be entitled to the benefits of this Agreement and the
other Related Writings. The Swing Line Notes shall be subject to the terms of
this Agreement.

          (e) The proceeds of Swing Loans shall be used by the Borrower for
general working capital purposes of the Borrower.

     3. AMENDMENT TO SECTION 3.01(a) OF THE CREDIT AGREEMENT. Section 3.01(a) of
the Credit Agreement shall be amended by deleting the amount of “$50,000,000”
contained therein and replacing it with the amount of “$60,000,000”, but leaving
it the same in all other respects.

     4. AMENDMENT TO SECTION 4.01(d) OF THE CREDIT AGREEMENT. Section 4.01(d) of
the Credit Agreement shall be deleted in its entirety and replaced with the
following:

          SECTION 4.01(d). INDICATED SPREAD. The Indicated Spread is measured in
basis points and from and including the Second Amendment Closing Date to the
Termination Date, shall be 50 basis points for the Base Rate Option and 195
basis points for the LIBOR Rate Option.

     5. AMENDMENT TO SECTION 4.05 OF THE CREDIT AGREEMENT. Section 4.05 of the
Credit Agreement shall be amended by deleting the word “Revolving” each of the
first two times it appears in said Section 4.05, but leaving it the same in all
other respects.

     6. AMENDMENT TO ARTICLE V OF THE CREDIT AGREEMENT. Article V of the Credit
Agreement shall be amended as follows:

          (a) Addition of New Section 5.01(c). Section 5.01 of the Credit
Agreement shall be amended by adding a new Section 5.01(c) as follows:

          (c) Whenever the Borrower desires to incur a Swing Loan, it shall give
the Agent, prior to 2:00 p.m. (Cleveland time) on the proposed date of borrowing
of any Swing Loan, written notice (or telephonic notice promptly confirmed in
writing) in the form of a Notice of Borrowing of each such Swing Loan. The Agent
shall promptly give each Swing Line Lender written notice (or telephonic notice
promptly confirmed in writing) of each proposed Swing Loan, of such Swing Line
Lender’s pro rata share thereof and of other matters covered by the Notice of
Borrowing relating to such Swing Loan.

 



--------------------------------------------------------------------------------



 



          (b) Addition of New Section 5.02(c). Section 5.02 of the Credit
Agreement shall be amended by adding a new Section 5.02(c) as follows:

          (c) No later than 3:00 p.m. (Cleveland time) on the date specified in
each Notice of Borrowing relating to a Swing Loan, each Swing Line Lender will
make available its pro rata portion of each Swing Loan requested to be made on
such date in the manner provided below in this Section 5.02(c). All amounts
shall be made available to the Agent in U.S. dollars and immediately available
funds at its office listed on the signature pages hereto and the Agent promptly
will make available to the Borrower by depositing to its account at the Agent’s
office the aggregate of the amounts so made available in the type of funds
received.

          (c) Amendment to Section 5.06. Section 5.06 of the Credit Agreement
shall be amended by deleting it in its entirety and replacing it with the
following:

          SECTION 5.06. UNUSED COMMITMENTS. (a) For each day that the Revolving
Credit Exposure equals or exceeds fifty percent (50%) of the Total Revolving
Loan Commitments, the Borrower shall pay to the Agent, for the Pro rata benefit
of the Banks, an unused commitment fee at the rate per annum (based on a year of
360 days and calculated for the actual number of days elapsed) of fifteen
(15) basis points times the excess of the Total Revolving Loan Commitments then
in effect over the Revolving Credit Exposure on that day and (b) for each day
that the Revolving Credit Exposure is less than fifty percent (50%) of the Total
Revolving Loan Commitments, the Borrower shall pay to the Agent, for the Pro
rata benefit of the Banks, an unused commitment fee at the rate per annum (based
on a year of 360 days calculated for the actual number of days elapsed) of
twenty-five (25) basis points times the excess of the Total Revolving Loan
Commitments then in effect over the Revolving Credit Exposure on that day. The
unused commitment fee shall be payable on the first Cleveland Banking Day after
each Fiscal Quarterly Date commencing May 2, 2005 and continuing on the first
Cleveland Banking Day after each Fiscal Quarterly Date thereafter. After any
permanent reduction of the Total Revolving Loan Commitments pursuant to
Section 5.07, the unused commitment fees payable hereunder shall be calculated
upon the Total Revolving Loan Commitments of the Banks as so reduced.

          (d) Amendment of Section 5.07(a). Section 5.07(a) of the Credit
Agreement shall be amended by deleting it in its entirety and replacing it with
the following:

          (a) At any time during the Commitment Increase Period, the Borrower
may request the Agent to increase the Total Revolving Loan Commitments from the
Closing Date Commitment Amount of $450,000,000 up to an amount that shall not
exceed $550,000,000. Each such increase may be made by either (i) proportionally
increasing, for one or more Banks, with their prior written consent, their
respective Commitments, in increments of at least Five Million Dollars
($5,000,000), or (ii) including one or more Additional Banks, each with a new
Commitment of at least Twenty Five Million Dollars ($25,000,000), as a party to
this Agreement (collectively, the “Additional Commitments”). During the
Commitment Increase Period, all of the Banks agree that the Agent, in its sole
discretion, exercised in good faith, may permit one or more Additional
Commitments upon satisfaction of the following requirements:

 



--------------------------------------------------------------------------------



 



(A) each Additional Bank, if any, shall execute an Additional Bank Assumption
Agreement, (B) the Agent shall provide to each Bank a revised Exhibit A to this
Agreement, at least three Cleveland Banking Days prior to the effectiveness of
such Additional Commitments (each, an “Additional Bank Assumption Effective
Date”), (C) the Borrower shall execute and deliver to the Agent, the Banks and
the Additional Banks such replacement or additional Notes as shall be required
by the Agent, the Banks or such Additional Banks, as the case may be, and
(D) the Borrower shall pay to the Agent for the benefit of each Bank and
Additional Bank with an Additional Commitment, a commitment fee in an amount
equal to 25 basis points times the amount of such Bank’s or Additional Bank’s
Additional Commitment. The Banks hereby authorize the Agent to execute each
Additional Bank Assumption Agreement on behalf of the Banks. On each Additional
Bank Assumption Effective Date, the Banks shall make adjustments among
themselves with respect to the Revolving Loans and LC Obligations then
outstanding, participations in Swing Loans outstanding, if any, and amounts of
principal, interest, fees and other amounts paid and payable with respect
thereto as shall be necessary, in the opinion of the Agent, in order to
reallocate among such Banks such outstanding amounts, based on their respective
Pro rata shares of the then effective Total Revolving Loan Commitments and to
otherwise carry out fully the intent and terms of this Section 5.07(a). In
connection therewith, it is understood and agreed that the Maximum Amount of any
Bank as set forth under such Bank’s name on Exhibit A hereto will not be
increased (or decreased except pursuant to Section 5.07(b) hereof) without the
prior written consent of such Bank. The Borrower shall not request any increase
in the Total Revolving Loan Commitments pursuant to this Section 5.07(a) if a
Possible Default or an Event of Default shall then exist, or immediately after
giving effect to any such increase would exist.

     7. AMENDMENT TO SECTION 7.17 OF THE CREDIT AGREEMENT. Section 7.17 of the
Credit Agreement shall be amended by deleting it in its entirety and replacing
it with the following:

          SECTION 7.17. USE OF PROCEEDS. All proceeds of the Revolving Loans
shall be used as provided in Section 2.04 and all proceeds of the Swing Loans
shall be used as provided in Section 2.07(e).

     8. AMENDMENT TO SECTION 12.13 OF THE CREDIT AGREEMENT. Section 12.13 of the
Credit Agreement shall be amended by deleting the parenthetical contained in the
first sentence thereof and replacing it with the following parenthetical, but
leaving it the same in all other respects:

(except as to Swing Loans prior to the Agent’s giving of notice to participate
and under Sections 4.06, 4.07, 4.08, 4.09, 4.10 and/or 4.11, hereof).

 



--------------------------------------------------------------------------------



 



     9. AMENDMENT TO SECTION 13.02 OF THE CREDIT AGREEMENT. Section 13.02 of the
Credit Agreement shall be amended by deleting it in its entirety and replacing
it with the following:

          SECTION 13.02. AMENDMENTS, CONSENTS. No amendment, modification,
termination, or waiver of any provision of this Agreement or of the Notes or of
the Guaranty, nor any consent to any variance therefrom, shall be effective
unless the same shall be in writing and signed by the Required Banks, the Super
Majority Banks or all of the Banks, as appropriate, under this Section 13.02,
and any such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. Unanimous consent of the Banks,
or, if there is any borrowing hereunder, the holders of one hundred percent
(100%) (by outstanding principal amount) of the Notes (excluding the Swing Line
Notes), shall be required with respect to (a) an increase in any Commitment, an
increase in the Maximum Swing Line Amount, the extension of maturity of the
Notes (other than the Swing Line Notes) or the payment date of interest
thereunder, (b) any reduction in the rate of interest on the Notes (other than
the Swing Line Notes), or in any amount of principal or interest due on any Note
(other than the Swing Line Notes) or in the amount of fees or other amounts due
to the Banks (or any of them) hereunder or under the Related Writings or any
change in the manner of Pro rata application of any payment made by the Borrower
to the Banks hereunder, or any change in amortization schedules, or in the
manner of calculating fees or prepayment penalties, (c) any change in any
percentage voting requirements in this Agreement, (d) the release of all of the
value of the Guaranty, or any material amendment or modification thereto, or any
other guarantee in favor of the Banks, provided, that only the consent of the
Required Banks will be required to increase the outstanding and unredeemed
principal amount of Indebtedness that may be incurred by the Parent under the
Indenture and to modify the provisions of, and definitions in the Guaranty
related thereto, (e) any amendment to the definitions of Required Banks, Super
Majority Banks or Reference Banks set forth herein or to this Section 13.02, or
(f) any material amendment to any representation, warranty, covenant, Possible
Default, Event of Default or remedy provided herein or under any Related
Writing. The consent of the holders of eighty percent (80%) (by outstanding
principal amount) of the Notes (excluding the Swing Line Notes) (the “Super
Majority Banks”) shall be required for any amendments, modifications or other
changes to Section 8.13 or Section 9.14 of the Guaranty. Notice of amendments or
consents ratified by the Banks hereunder shall immediately be forwarded by the
Agent to all Banks, provided, that, notwithstanding anything contained herein to
the contrary, the Agent and the Swing Line Lenders shall have the right to
decrease the interest rate on the Swing Loans, extend the maturity of payments
on the Swing Loans for ten (10) days beyond the applicable Swing Loan Maturity
Date and decrease the amount of payments on the Swing Loans, without the consent
of any other Banks, other than the other Swing Line Lender and any Bank that has
purchased a participation in such Swing Loans pursuant to Section 2.07(c)
hereof. Each Swing Line Lender must consent to any increase in the Maximum Swing
Line Amount. Each Bank or other holder of a Note shall be bound by any
amendment, waiver or consent obtained as authorized by this Section 13.02,
regardless of its failure to agree thereto.

 



--------------------------------------------------------------------------------



 



          10. REPLACEMENT OF EXHIBITS A AND F. The Credit Agreement is hereby
amended to replace Exhibit A and Exhibit F thereto with Exhibit A and Exhibit F,
respectively, attached to this Amendment.

          11. ADDITION OF EXHIBIT D-1. The Credit Agreement is hereby amended to
add as an Exhibit thereto, the Exhibit D-1 attached to this Amendment.

     12. REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants to
the Agents and each of the Banks as follows:

          (a) INCORPORATION OF REPRESENTATIONS AND WARRANTIES. Each and every
representation and warranty made by the Borrower in Article IX of the Credit
Agreement is incorporated herein as if fully rewritten herein at length and is
true, correct and complete as of the date hereof (after giving effect to any
revisions to Schedule 9.22 or Schedule 9.23 that may have been delivered to the
Agents on or before the Second Amendment Closing Date.

          (b) REQUISITE AUTHORITY. The Borrower has all requisite power and
authority to execute and deliver and to perform its obligations in respect of
this Amendment and each and every other agreement, certificate, or document
required by this Amendment; including, without limitation, each Swing Line Note.

          (c) DUE AUTHORIZATION; VALIDITY. The Borrower has taken all necessary
action to authorize the execution, delivery, and performance by it of this
Amendment and every other instrument, document, and certificate relating
thereto. Each of this Amendment and each Swing Line Note has been duly executed
and delivered by the Borrower and is the legal, valid, and binding obligation of
the Borrower enforceable against it in accordance with its respective terms.

          (d) NO CONSENT. No consent, approval, or authorization of, or
registration with, any governmental authority or other Person is required in
connection with the execution, delivery and performance of this Amendment, the
Swing Line Notes and the transactions contemplated hereby and thereby.

          (e) NO DEFAULTS. No event has occurred and no condition exists which,
with the giving of notice or the lapse of time, or both, would constitute an
Event of Default or Possible Default under the Credit Agreement.

     13. CONDITIONS TO EFFECTIVENESS OF AMENDMENT.

          (a) CLOSING CONDITIONS. Except as otherwise expressly provided in this
Amendment, prior to or concurrently with the Second Amendment Closing Date, and
as conditions precedent to the effectiveness of the amendments to the Credit
Agreement provided for herein, the following actions shall be taken, all in form
and substance satisfactory to the Agents and the Banks and their respective
counsel:

 



--------------------------------------------------------------------------------



 



               (i) LOAN DOCUMENTS AND CORPORATE DOCUMENTS. The Borrower shall
deliver or cause to be delivered to the Agents and the Banks the following
documents, in all cases duly executed, and delivered by the Borrower and/or the
Parent, and/or certified, as the case may be:

               (1) Certified copy of the resolutions of the board of directors
of the Borrower evidencing approval of the execution, delivery and performance
of this Amendment;

               (2) Certified copy of the resolutions of the board of directors
of the Parent evidencing approval of the execution, delivery and performance of
the Second Amendment to Guaranty dated as of the date hereof, by the Parent in
favor of the Agents and the Banks (the “Second Amendment to Guaranty”);

               (3) A good standing certificate, dated as of a recent date, from
the State of Ohio for the Borrower;

               (4) A good standing certificate, dated as of a recent date, from
the State of Ohio for the Parent;

               (5) A certificate of the secretary or assistant secretary of the
Borrower certifying the names of the officers of the Borrower authorized to sign
this Amendment, together with the true signatures of such officers;

               (6) A certificate of the secretary or assistant secretary of the
Parent certifying the names of the officers of the Parent authorized to sign the
Second Amendment to Guaranty, together with the true signatures of such
officers;

               (7) Counterparts of this Amendment, executed and delivered by the
Borrower, the Agents, and the Banks and of the Parent’s Acknowledgment and
Consent of this Amendment executed and delivered by the Parent;

               (8) A Swing Line Note, executed and delivered by the Borrower and
made payable to each Swing Line Lender in the amount of its respective Swing
Line Commitment;

               (9) Copies of the Articles of Incorporation and Code of
Regulations of the Borrower, certified by the secretary or the assistant
secretary of the Borrower as being true and complete as of the Second Amendment
Closing Date;

               (10) Copies of the Articles of Incorporation and Code of
Regulations of the Parent, certified by the secretary or the assistant secretary
of the Parent as being true and complete as of the Second Amendment Closing
Date;

 



--------------------------------------------------------------------------------



 



               (11) Counterparts of the Second Amendment to Guaranty, executed
and delivered by the Parent, the Agents and the Banks; and

               (12) A certificate of the secretary or assistant secretary of the
Borrower and the Parent certifying that as of the date of this Amendment, no
Event of Default or Possible Default exists or will exist under the Credit
Agreement, as amended hereby, or the Guaranty.

               (ii) OPINION OF COUNSEL FOR PARENT. The Borrower shall deliver or
caused to be delivered to the Agents and the Banks a favorable opinion of
counsel for the Parent as to the due authorization, execution, and delivery, and
legality, validity and enforceability of the Second Amendment to Guaranty and
the Parent’s Acknowledgment and Consent of this Amendment and such other matters
as the Agents or the Banks may request.

               (iii) OPINION OF COUNSEL FOR BORROWER. The Borrower shall deliver
or caused to be delivered to the Agents and the Banks a favorable opinion of
counsel for the Borrower as to the due authorization, execution, and delivery,
and legality, validity and enforceability of this Amendment and the Swing Line
Notes and such other matters as the Agents or the Banks may request.

               (iv) PAYMENT OF FEES TO BANKS. On or before the Second Amendment
Closing Date, the Borrower shall have paid to the Agents and the Banks all
costs, fees and expenses incurred by them through the Second Amendment Closing
Date in the preparation, negotiation and execution of this Amendment and the
Second Amendment to Guaranty (including, without limitation, the reasonable
legal fees and expenses of Thompson Hine LLP). The Borrower shall pay an
amendment fee to the Administrative Agent for distribution to the Banks in the
amount set forth in the fee letter from the Agents to the Borrower dated as of
March 11, 2005.

               (v) REVISED SCHEDULES. If necessary to make the representations
and warranties contained in Section 2(a) above true, correct and complete, the
Borrower shall have delivered to the Agents and the Banks a new Schedule 9.22
and/or Schedule 9.23.

          (b) DEFINITION. The “Second Amendment Closing Date” shall mean the
date this Amendment is executed and delivered by the Borrower, the Banks and the
Agents and all the conditions set forth in subsection (a) of this Section 13
have been satisfied or waived in writing by the Agents.

     14. NO WAIVER. Except as otherwise expressly provided herein, the execution
and delivery of this Amendment by the Agents and the Banks shall not constitute
a waiver or release of any obligation or liability of the Borrower under the
Credit Agreement as in effect prior to the effectiveness of this Amendment or as
amended hereby or waive or release any Event of Default or Possible Default
existing at any time.

     15. EFFECT ON OTHER PROVISIONS. Except as expressly amended by this
Amendment, all provisions of the Credit Agreement continue unchanged and in full
force and effect and are hereby confirmed and ratified. All provisions of the
Credit Agreement shall be applicable to this Amendment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.43

          IN WITNESS WHEREOF, the parties hereto, each by an officer thereunto
duly authorized, have caused this Second Amendment to Credit Agreement to be
executed and delivered as of the date first above written.

                  FOREST CITY RENTAL PROPERTIES
CORPORATION    
 
           

  By:   /s/ Thomas G. Smith _____________________    

      Title: Vice President and Secretary _________    
 
                KEYBANK NATIONAL ASSOCIATION,
Individually and as Administrative Agent    
 
           

  By:   /s/ Donald Woods _______________________    

      Title: Assistant Vice President _____________    
 
                NATIONAL CITY BANK, Individually and
as Syndication Agent    
 
           

  By:   /s/ Anthony DiMare _____________________    

      Title: Senior Vice President _______________    
 
                THE HUNTINGTON NATIONAL BANK    
 
           

  By:   /s/ Richard Gross ________________________    

      Title: Vice President______________________    
 
                U.S. BANK NATIONAL ASSOCIATION    
 
           

  By:   /s/ Dennis J. Redpath _____________________    

      Title: Senior Vice President _______________    
 
                COMERICA BANK    
 
           

  By:   /s/ Charles Weddell ______________________    

      Title: Vice President _____________________    

(Signature page to Second Amendment to Credit Agreement)

 



--------------------------------------------------------------------------------



 



Exhibit 10.43

                  FIRST MERIT BANK    
 
           

  By:   /s/ R. W. Carpenter ______________________    

           

      Title: Executive Vice President ____________    
 
                LASALLE BANK NATIONAL ASSOCIATION    
 
           

  By:   /s/ Marilyn Maloney _____________________    

           

      Title: Senior Vice President _______________    
 
                MANUFACTURERS AND TRADERS
TRUST COMPANY    
 
           

  By:   /s/ Kevin B. Quinn _______________________    

           

      Title: Vice President _____________________    
 
                FIFTH THIRD BANK    
 
           

  By:   /s/ R. C. Lanctot _________________________    

           

      Title: Vice President _____________________    
 
                FLEET NATIONAL BANK    
 
           

  By:   /s/ James Magaldi _______________________    

           

      Title: Vice President _____________________    
 
                CALYON NEW YORK BRANCH    
 
           

  By:   /s/ John A Wain _________________________    

           

      Title: Managing Director __________________    

(Signature page to Second Amendment to Credit Agreement)

 



--------------------------------------------------------------------------------



 



Exhibit 10.43

                  BANK OF MONTREAL    
 
           

  By:   /s/ Thomas A. Batterham _____________    

           

      Title: Managing Director _____________    
 
                CHARTER ONE BANK, N.A.    
 
           

  By:   /s/ Chet C. Shedloski ________________    

           

      Title: Vice President_________________    

(Signature page to Second Amendment to Credit Agreement)

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND CONSENT OF GUARANTOR

     FOREST CITY ENTERPRISES, INC., an Ohio corporation, Guarantor under that
certain Guaranty of Payment of Debt issued on or about March 22, 2004, as
amended by that certain First Amendment to Guaranty of Payment of Debt, dated as
of January 19, 2005 and that certain Second Amendment to Guaranty of Payment of
Debt, dated as of April 7, 2005 (as so amended, the “Guaranty of Payment of
Debt”) to and in favor of the Agents and the Banks in respect of, inter alia.,
the indebtedness of FOREST CITY RENTAL PROPERTIES CORPORATION under the Credit
Agreement referenced in the foregoing Second Amendment to Credit Agreement,
hereby acknowledges that it consents to the foregoing Second Amendment to Credit
Agreement and confirms and agrees that its Guaranty of Payment of Debt, as
amended to the date hereof, is and shall remain in full force and effect with
respect to the Credit Agreement as in effect prior to, and from and after, the
amendment thereof pursuant to the foregoing Second Amendment to Credit
Agreement.

              Dated: April 7, 2005   FOREST CITY ENTERPRISES, INC.    
 
           

  By:   /s/ Thomas G. Smith _______________________    

           

      Title: Vice President and Secretary ____________    

 



--------------------------------------------------------------------------------



 



EXHIBIT A

          Bank   Maximum Amount  
National City Bank
  $ 70,000,000  
 
       
KeyBank National Association
  $ 50,000,000  
 
       
The Huntington National Bank
  $ 45,000,000  
 
       
U.S. Bank National Association
  $ 40,000,000  
 
       
Fifth Third Bank
  $ 30,000,000  
 
       
Fleet National Bank
  $ 30,000,000  
 
       
LaSalle Bank National Association
  $ 30,000,000  
 
       
Manufacturers and Traders Trust Company
  $ 30,000,000  
 
       
Comerica Bank
  $ 27,500,000  
 
       
Calyon
  $ 25,000,000  
 
       
First Merit Bank
  $ 25,000,000  
 
       
Bank of Montreal
  $ 23,750,000  
 
       
Charter One Bank
  $ 23,750,000  
 
     
 
       
TOTAL
  $ 450,000,000  

 



--------------------------------------------------------------------------------



 



EXHIBIT D-1

SWING LINE NOTE
(Bank)

     
$                    
  Cleveland, Ohio

  April ___, 2005

          FOR VALUE RECEIVED, the undersigned, FOREST CITY RENTAL PROPERTIES
CORPORATION, an Ohio corporation (the “Borrower”), hereby promises to pay to the
order of                                                              the
“Holder”), in lawful money of the United States of America at the main office of
KeyBank National Association, Administrative Agent, 127 Public Square,
Cleveland, Ohio 44114, the principal sum of
                                                             DOLLARS
($                    ), or, if lesser, the aggregate unpaid principal amount of
all Swing Loans evidenced by this Swing Line Note (this “Note”) made by the
Holder to the Borrower pursuant to Section 2.07 of the Credit Agreement (as
defined hereinafter). The unpaid principal balance outstanding on this Note from
time to time and interest thereon shall be determined by the ledgers and records
of the Holder as accurately maintained.

          This Note is one of the Swing Line Loan Notes defined and referred to
in, and is entitled to the benefits of, a certain Credit Agreement, dated as of
March 22, 2004, by and among the Borrower, the Banks named therein, KeyBank
National Association, as Administrative Agent, and National City Bank, as
Syndication Agent (said Credit Agreement, as it may be amended, restated, or
otherwise modified from time to time, being herein called the “Credit
Agreement”). A statement of the rights of the Holder and the duties and
obligations of the Borrower in relation thereto is made by reference to the
Credit Agreement, but neither this reference to the Credit Agreement nor any
provision thereof shall affect or impair the absolute and unconditional
obligation of the Borrower to pay the principal of and interest on this Note
when due. Capitalized terms used in this Note but not defined herein shall have
the respective meanings ascribed to them in the Credit Agreement.

          The principal of this Note shall be due and payable on the earlier of
the Swing Loan Maturity Date applicable thereto and the Termination Date. The
Borrower also promises to pay interest on the unpaid principal amount of this
Note from time to time outstanding from the date of this Note until the payment
in full thereof at the rates per annum determined in accordance with
Section 2.07 of the Credit Agreement. Interest shall be payable on each date
provided for in or determined in accordance with the provisions of the Credit
Agreement; provided, that interest on any principal not paid when due shall be
due and payable on demand.

          Interest on this Note shall be calculated on the basis of a 360 day
year for the actual number of days elapsed.

          Reference is hereby made to the Credit Agreement, which contains
provisions for the acceleration of the maturity hereof upon the happening of
certain stated events and for

 



--------------------------------------------------------------------------------



 



voluntary prepayments hereon. The term “Holder” includes the successors and
assigns, if any, of the Holder named in the first paragraph hereof.

          If this Note shall not be paid at maturity, whether such maturity
occurs by reason of lapse of time or by operation of any provision for
acceleration of maturity contained in the Credit Agreement, the principal hereof
and the unpaid interest thereon shall bear interest, until paid, at a rate(s)
equal to the rate(s) otherwise in effect pursuant to the Credit Agreement plus
two percent (2%) per annum. All payments of principal and interest on this Note
shall be made in immediately available funds.

          The Borrower waives demand, presentment for payment, notice of
dishonor, protest, notice of protest, and diligence in collection and bringing
suit, and agrees that the Holder may extend the time for payment, accept partial
payment, take security therefor or exchange or release any collateral, without
discharging or releasing the Borrower.

          This Note was executed in Cleveland, Cuyahoga County, Ohio. The
construction, validity and enforceability of this Note shall be governed by and
interpreted according to the laws of the State of Ohio.

          The Borrower authorizes any attorney at law to appear before any court
of record, whether state or Federal, in the county where this Note was executed
or where the Borrower resides or may be found, after the unpaid principal
balance of this Note becomes due, either by lapse of time or by operation of any
provision for acceleration of maturity contained in the Credit Agreement, and
waive the issuance and service of process, admit the maturity of this Note, by
reason of acceleration or otherwise, and confess judgment against the Borrower
in favor of the Holder of this Note for the amount then appearing due on this
Note, together with interest thereon and costs of suit, and thereupon to release
all errors and waive all rights of appeal and stays of execution. The Borrower
expressly authorizes any attorneys or agents for the Holder to receive
compensation from the Holder for services rendered in exercising the foregoing
warrant of attorney and in the enforcement of any judgment obtained against the
Borrower in favor of the Holder on this Note, and the Borrower expressly waives
any conflict of interest to which any attorneys for the Holder may be subject
that may arise in connection with such attorneys exercising any of the rights
and/or powers of the Holder provided for herein or the enforcement of any
judgment hereon in favor of the Holder. The foregoing warrant of attorney shall
survive any judgment and may be used from time to time without exhausting the
right to further use the warrant of attorney and, if any judgment be vacated for
any reason, the Holder of this Note nevertheless may use the foregoing warrant
of attorney to obtain an additional judgment or judgments against the Borrower.

     “WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.”

 



--------------------------------------------------------------------------------



 



            FOREST CITY RENTAL PROPERTIES
CORPORATION
      By:           Thomas G. Smith        Vice President and Assistant
Secretary   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT F

FORM OF NOTICE OF BORROWING

                     ____, 200_

KeyBank National Association, as Administrative Agent under the
               Credit Agreement (referred to below)
127 Public Square
Cleveland, Ohio 44114

Attention:

Ladies and Gentlemen:

The undersigned, Forest City Rental Properties Corporation (the “Borrower”),
hereby gives you notice, irrevocably, pursuant to Section 5.01 of the Credit
Agreement, dated as of March 22, 2004 (as amended from time to time, the “Credit
Agreement”; the terms defined therein being used herein as so defined), among
the Borrower, various Banks from time to time party thereto, National City Bank,
as Syndication Agent, and you, as Administrative Agent for such Banks, that the
undersigned requests a Loan under the Credit Agreement and for that purpose sets
forth below the information relating to such Loan (the “Proposed Loan”):

     (i) The proposed borrowing is to be a [Revolving Loan] [Swing Loan].

     (ii) The aggregate principal amount of the Proposed Loan is
$                                        .

     (iii) The Cleveland Banking Day of the Proposed Loan is
                                        .1

     (iv) The Proposed Loan, if a Revolving Loan, shall be initially maintained
subject to the [Base Rate Option] [the LIBOR Rate Option].



--------------------------------------------------------------------------------

1   Shall be a Cleveland Banking Day at least one Cleveland Banking Day in the
case of Loans subject to the Base Rate Option and two Cleveland Banking Days in
the case of Loans subject to the LIBOR Rate Option, in each case, after the date
hereof and may be the same day as the date hereof if a Swing Loan.

 



--------------------------------------------------------------------------------



 



     (v) The initial Interest Period for the Proposed Loan (if subject to the
LIBOR Rate Option) is                      month(s).

The undersigned hereby certifies that the following statements are true and
correct on the date hereof, and will be true and correct on the date of the
Proposed Loan:

     (A) the representations and warranties contained in the Credit Agreement
and the Related Writings are and will be true and correct in all material
respects, both before and after giving effect to the Proposed Loan and to the
application of the proceeds thereof, as though made on such date (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date); and

     (B) no Possible Default or Event of Default has occurred and is continuing,
or would result from such Proposed Loan or from the application of the proceeds
thereof.

            FOREST CITY RENTAL PROPERTIES
CORPORATION
      By:           Name:           Title:        

 